Citation Nr: 0737108	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of ureteroneocystostomy, right, with 
hydronephrosis, voiding dysfunction, and intermittent 
epididymitis, prior to October 4, 2006. 

2.  Entitlement to a rating in excess of 20 percent for 
residuals of ureteroneocystostomy, right, with 
hydronephrosis, voiding dysfunction, and intermittent 
epididymitis, from October 4, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served in the Marine Corps from April 1970 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which increased the evaluation for residuals, 
ureteroneocystostomy, right, with hydronephrosis and chronic 
epididymis from 0 percent to 10 percent, effective October 1, 
2003.  The veteran perfected a timely appeal as to the 
disability rating assigned in that decision; however, he did 
not express disagreement with the effective date of that 
award.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) in March 2007.  
Thereafter, in a rating decision of May 2007, the DRO 
increased the evaluation for residuals, ureteroneocystostomy, 
right, with hydronephrosis and chronic epididymis from 10 
percent to 20 percent, effective October 4, 2006.  Since this 
is not the highest possible rating available under the rating 
schedule for this disability, and the veteran has not 
indicated that he is content with this rating, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

On August 7, 2007, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  



FINDINGS OF FACT

1.  Prior to October 4, 2006, the veteran's 
ureteroneocystostomy with hydronephrosis and chronic 
epididymitis was not manifested by medical evidence of a 
voiding dysfunction or a urinary tract infection.  

2.  On and after October 4, 2006, the veteran's service-
connected ureteroneocystostomy with hydronephrosis and 
chronic epididymitis is shown to be manifested by symptoms 
that are manifested by the need to wear absorbent materials 
that must be changed 2 to 4 times per day.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of ureteroneocystostomy, right, with 
hydronephrosis, voiding dysfunction, and intermittent 
epididymitis prior to October 4, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.115a, 4.115b, Diagnostic Codes 7527 
(2006).  

2.  The criteria for a 40 percent, but not greater, rating 
for residuals of ureteroneocystostomy, right, with 
hydronephrosis, voiding dysfunction, and intermittent 
epididymitis have been met for the period beginning October 
4, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.115a, 4.115b, Diagnostic 
Code 7512 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in October 2003 and April 2004 from the RO to 
the veteran that was issued prior to the initial RO decision 
in July 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as effective date, the Board notes that the 
veteran was provided such notice in a March 2006 letter, and 
his claim was subsequently readjudicated in a January 2007 
Supplemental Statement of the Case.  Thus, any deficiencies 
in the content or timeliness of that notice are not 
prejudicial.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for residuals of 
ureteroneocystostomy, right, with hydronephrosis, voiding 
dysfunction, and intermittent epididymitis, given that the 
veteran has offered testimony at a hearing before the Board, 
given that he has been provided all the criteria necessary 
for establishing increased ratings and effective dates, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

II.  Factual Background.

By a rating action in January 1981, the RO granted service 
connection for residuals, ureteroneocystostomy, right with 
hydronephroand chronic epididymitis, evaluated as 20 percent 
disabling.  Subsequently, in September 1984, the rating was 
reduced from 20 percent to 10 percent.  And, in November 
1986, the RO again reduced the rating from 10 percent to 0 
percent.  

Received October 1, 2003 was a statement in support of claim 
(VA Form 21-4138) wherein the veteran requested an increased 
rating for residuals of a urethral transplant.  

In conjunction with his claim, the veteran was afforded a VA 
examination in April 2004, at which time he reported having 
had a surgery in 1970; he noted that the surgery was 
complicated by an apparent surgical instrument being stuck on 
the ureter or possibly in the urethra.  He indicated that he 
had to have his meatus incised for the instrument to be 
withdrawn; it has poor healing characteristics.  He had a 
residual very wide meatus since that time.  The veteran 
indicated that, following surgery, he also had a residual 
significant swelling of the left testicle which was treated 
in the hospital where he spent six to eight weeks, and since 
that time he has had several flare-ups in the left testicle 
with selling and pain approximately three to four over the 
past 30 years, last being approximately one year ago.  
Apparently, he was diagnosed with epididymitis.  The veteran 
indicated that, throughout this time, he has never been able 
to have any children and, although he was trying to, he never 
had a fertility investigation or sperm evaluation done.  The 
veteran stated that he was able to achieve erections with 
ejaculation but had no children; he did adopt a child who is 
now four years old.  He continued to have left testicular 
pain which has impaired his ability to play with his child; 
it also impairs his ability to work.  The veteran related 
that lifting heavy objects aggravates the discomfort in the 
left testicle to the point of his having to rest frequently 
and avoid heavy lifting.  He has never had any other 
operative procedures.  And, there was no history of sexually 
transmitted diseases, but there was a possible history of a 
urinary tract infection and possibly kidney stones.  The 
veteran noted that his urinary system he is able to feel when 
his bladder is full.  He is able to start his urine stream 
with normal force and stop it adequately.  The veteran noted 
episodic urinary leakage with stress, however not to the 
degree requiring absorptive pads.  He had no complaints of 
the lower abdominal scar incident due to the surgical 
procedure.  

On examination, he had a horizontal scar midway between the 
umbilicus and pubis symphysis, which is 6 cm in length, it 
was well healed, and fairly well concealed in a folded skin 
was nontender.  Inspection of the head of penis revealed a 
wife meatus approximately 1 cm; he had an atrophic right 
testicle.  The left testicle was tender without masses.  
There was no evidence of inguinal hernia.  The impression was 
epididymitis, status post, ureteroneocysteostomy with 
continued left testicular discomfort resulting in mild to 
moderate functional impairment; post-operative scarring of 
the abdomen, well-healed, nontender, without functional 
impairment; and poor healing incision of the head of the 
penis, without significant functional impairment.  

By a rating action in July 2004, the RO increased the 
evaluation for residuals ureteroneocystostomy, right with 
hydronephrosis and chronic epididymitis from 0 percent to 10 
percent, effective October 1, 2003.  

On the occasion of another VA examination in October 2006, 
the veteran reported problems starting urination and the 
urine flow is sometimes.  The veteran also reported urinary 
incontinence which requires a pad as often as 3 times per 
day; he does not require an appliance.  The veteran reported 
limitation of exertion.  He did not require any procedures 
for his genitourinary problems.  There was no hospitalization 
during the last 12 months.  He was not on dialysis regularly.  
The functional impairment was lower back pain.  It was noted 
that the veteran has also been suffering from chronic 
epididymitis.  He reported problems starting urination and 
noted that urine flow is weak.  The veteran indicated that he 
can't achieve and maintain an erection.  He stated that the 
sexual dysfunction was not caused by any disease disorder.  
There was no functional impairment resulting from the above 
condition.  The examination was the penis revealed normal 
findings.  Examination of the testicles was abnormal, 
revealing right side soft and atrophic.  The diagnosis was 
changed to status post right ureteroneocystostomy with scar, 
and episodic epididymitis.  Daytime voiding was 4 times a 
day, and 2 times a night.  The veteran was required to change 
his underwear 3 times per day.  It was noted that the veteran 
is able to penetrable erections but looses the erection due 
to testicular pain.  

The veteran was seen at a urology clinic in March 2007, the 
veteran was diagnosed with status post, right ureteral 
obstruction with possible dilated right renal calices without 
evidence of obstructive uropathy.  On April 17, 2007, the 
veteran complained of urinary incontinence and bilateral 
testicular pain.  He also complained of intermittent low back 
pain accompanying testicular pain.  

At his personal hearing in March 2007, the veteran reported 
undergoing surgery for a urethral transplant in 1973; he 
stated that, immediately after the surgery, his left testicle 
became swollen about 8 times its normal size.  The veteran 
indicated that he received a lot of shots and pills; he was 
still receiving treatment.  The veteran related that he 
experiences pain in his testicles, in the groin area; he 
rated groin pain as a 7 or 8 out of 10.  The veteran 
testified that he has constant dripping from the penis; he 
stated that he changes his underwear 2 to 3 times per day.  
The veteran indicated that he has never been able to have 
children.  The veteran related that he had constant dripping 
from his penis; he noted that he would soon have to wear 
undergarments.  

At his personal hearing in August 2007, the veteran testified 
that he has suffered extensively as a result of the surgery 
in service.  The veteran testified that his major problem 
consist of the constant leaking throughout the day, causing 
him problems with odor, and the being uncomfortable in public 
places.  The veteran indicted that he has been using 
absorbent materials since November 2006; he currently changes 
pads approximately four to five times a day, and two to three 
times a night.  The veteran's wife testified to the fact that 
he requires the use of absorbent materials during the day, 
and noted that she occasionally wakes him up at night to 
change.  The veteran indicated that he had continual leakage.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Initially, the Board notes that the RO has established the 
veteran's entitlement to special monthly compensation for 
loss of a creative organ, based on medical evidence of an 
atrophic testicle.  That issue is not before the Board and 
that residual of his ureteroneocystostomy will not be 
considered in rating the disability at issue. See 38 C.F.R. § 
4.14 (2007).

The veteran's service-connected disability has been rated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Codes 
7512 and 7527.  Diagnostic Code 7512 related to chronic 
cystitis and Diagnostic Code 7527 corresponds to prostatitis.  
38 C.F.R. Part 4.  

Diagnostic Code 7527 specifically provides that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals are rated according to the symptoms of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Diagnostic Code 7512 provides that chronic cystitis, 
including interstitial and all etiologies, infections, and 
non-infections are rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7512.  

The Board finds that the veteran's voiding dysfunction is the 
most predominant symptom, but shall consider whether a higher 
rating is available as a voiding dysfunction or urinary tract 
infection.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  The next highest rating, a 40 percent 
disability rating is warranted when the disability requires 
the wearing of absorbent material which must be changed 2 to 
4 times per day.  38 C.F.R. § 4.115a (2007).  

In considering urinary frequency, a 20 percent rating is 
warranted when there is daytime voiding interval between one 
and two hours, or; awakening to void three to four time per 
night.  The next highest rating, a 40 percent rating, is 
warranted when there is daytime voiding interval of less than 
one hour, or awakening to void five or more times per night.  
Id.  

Obstructed voiding warrants a 30 percent disability rating 
when there is urinary retention requiring intermittent or 
continuous catherization.  Id.  

Urinary tract infection warrants a 10 percent evaluation when 
the condition requires long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management.  38 C.F.R. § 4.115a (2007).  The maximum 30 
percent evaluation is warranted when there is recurrent 
symptomatic infection, requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id.  Although it 
is not the case here, if poor renal function is present, the 
symptoms must be rated under renal dysfunction.  Id.  

(A) Rating in excess of 10 percent prior to OCTOBER 4, 2006.  

In light of the aforementioned evidence, the Board finds that 
the veteran's service-connected disorder did not meet the 
criteria for a rating in excess of 10 percent prior to 
October 4, 2006.  Significantly, on VA examination in April 
2004, while the veteran reported a possible history of 
urinary tract infection and possible kidney stones, there was 
no indication that he currently suffered from those 
conditions.  There was no history of sexually transmitted 
diseases.  The veteran noted episodic urinary leakage with 
stress, but he was not required to wear absorptive pads.  Nor 
did the evidence indicate the veteran had daytime voiding 
intervals between one to two hours or that he awoke to void 
three to four times per night.  

In this regard, the medical records, prior to October 4, 
2006, do not document either a voiding dysfunction or a 
urinary tract infection.  In absence of objective evidence of 
either a voiding dysfunction or a urinary tract infection, 
the preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent prior to October 4, 
2006.  Therefore, an increased rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  

(B) Rating in excess of 20 percent from October 4, 2006.

The October 4, 2006 VA examination report shows the veteran 
indicted that he had daily urination four times at intervals 
of 4 hours, and night frequency of two times.  The veteran 
did report urinary incontinence which required a pad as often 
as 3 times per day; however, the examiner reported that the 
veteran changed his underwear three times per day.  The 
veteran's disability rating was subsequently increased to 20 
percent as a result.  A higher 40 percent evaluation is 
warranted for urinary frequency with daytime voiding less 
than one hour, or awakening to void 5 or more times per 
night, or when leakage requires the wearing of absorbent 
materials which must be changed more than 2 to 4 times per 
day.  38 C.F.R. § 4.115a (2006).  

At the veteran's hearing before the Board, in August 2007, he 
testified that he has been using absorbent materials since 
November 2006; he currently changes pads approximately four 
to five times a day, and two to three times a night.  The 
veteran's wife testified to the fact that he requires the use 
of absorbent materials during the day, and noted that she 
occasionally wakes him up at night to change.  The veteran 
indicated that he had continual leakage.  

Although it is somewhat unclear whether the veteran has 
daytime urinary voiding interval exactly less than one hour 
or wakes up five or more times per night, the 2006 VA 
examination report, coupled with the veteran's testimony as 
to the need to change absorbent materials 2 to 3 times a day, 
indicates that the veteran had urinary frequency many times 
throughout the day.  Thus, resolving all doubt in the 
veteran's favor, the Board finds that the impairment more 
nearly approximates a 40 percent rating for urinary frequency 
under Diagnostic Code 7512.  The veteran is not entitled to a 
higher rating of 60 percent as the evidence has not shown 
that the veteran required the use of an appliance or the 
wearing of absorbent material which must be changed more than 
4 times per day.  The Board therefore concludes that a rating 
of 40 percent, but no higher, is warranted.  

As there is no evidence that the veteran must change 
absorbent materials more than 4 times daily, the Board finds 
that a 60 percent rating for this disability is currently not 
indicated.  

The Board also again finds that a higher rating is not 
warranted under 38 C.F.R. § 3.321, as there is no evidence 
that the residuals of ureteroneocystostomy, right, with 
hydronephrosis, voiding dysfunction, and intermittent 
epididymitis have been manifested by symptoms that are so 
unusual or exceptional as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of ureteroneocystostomy, right, with hydronephrosis, voiding 
dysfunction, and intermittent epididymitis, prior to October 
4, 2006, is denied.  

A 40 percent rating for residuals of ureteroneocystostomy, 
right, with hydronephrosis, voiding dysfunction, and 
intermittent epididymitis, on and after October 4, 2006, is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


